Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on December 1, 2021 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1–3, 6–8, 11–15, 17, 18, 20, and 21 are now amended.
Claims 4 and 19 are now canceled.
New claims 22 and 23 are now added.
Claims 1–3, 5–18, and 20–23 are pending in the application. 
NOTICE OF NON-COMPLIANT AMENDMENT
The Applicant’s traversal of the rejection of claims 1–14 and 17–21 under 35 U.S.C. § 102(a)(1) as anticipated by U.S. Patent Application Publication No. 2015/0229533 (“Vida”) on pages 9–10 of the response fails to comply with 37 C.F.R. § 1.111.
Under 37 C.F.R. § 1.111, it is not enough to “point out the patentable novelty which [the Applicant] thinks the claims present,” (as the Applicant did here) because the Applicant “must also show how the amendments avoid such references or objections.” 37 C.F.R. § 1.111(c) (emphasis added). “A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentlably distinguishes them from the references does not comply with the requirements of this section.” 37 C.F.R. § 1.111(b) (emphasis added).
The Applicant’s traversal of the rejection fails to comply with the foregoing provision because it consists of a conclusory statement that “the cited portions of the 
RESPONSE TO ARGUMENTS
Claim 7 was rejected under 35 U.S.C. § 112(a). Applicant has amended claim 7 to exclude the new matter, and therefore, this rejection is withdrawn.
Claims 2, 3, 8, 11, 14, 15, and 7 were rejected under 35 U.S.C. § 112(b). Applicant has amended the claims by fixing their dependency (among other things), and therefore, this rejection is withdrawn.
Claims 1–14 and 17–21 were rejected under 35 U.S.C. § 102(a)(1) over Vida (U.S. Pub. No. 2015/0229533). Claims 15 and 16 were rejected under 35 U.S.C. § 103 over Vida in view of Kilmer (U.S. Pub. No. 2014/0089092).
The Applicant contends that it amended claim 1 to recite new features “based on the examiner interview.” Those reviewing this file wrapper will observe that during the interview held November 18, 2021 (recorded in the Examiner Interview Summary Record dated November 24, 2021), the Examiner explained why the scope of the independent claims encompassed receiving a WiFi beacon from an access point, as disclosed by the Vida reference. Accordingly, the Applicant narrowed the scope of the independent claims to require “sensor data i) captured by a first sensor from the sensors ii) that includes particular data that identifies the user device as being physically located near the physical location of the first sensor.” In other words, the sensor itself needs to detect and report the presence of the user device; it is not enough for the user device to determine its location by reading beacons broadcasted from devices installed in the physical location.

Since the claims are rejected over prior art, the request for an allowance of claims (Response 10) is respectfully denied.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement filed on January 12, 2022 complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has been placed in the application file. The information referred to therein has been considered as to the merits.
CLAIM OBJECTIONS
The Examiner objects to claims 12 and 13 for having the following informalities. Appropriate correction is required.
Claim 12
(1) Claim 12 lacks antecedent basis for “the historical use data that comprises data for two or more other user accounts,” because parent claim 11 already defines this data as data “that indicates input received by the user interface for the user account.”
(2) In the second clause of claim 12, the repetition of limitations inherited from claim 11 and recited earlier in claim 12 makes the claim difficult to read.
(3) The antecedent basis for “a set of graphical user interface components” at the end of claim 12 is unclear, because parent claim 11 already introduces a set of graphical user interface components, and therefore, it is ambiguous whether claim 12 is referring back to the set from claim 11 or to a new set. 
The Examiner recommends the following amendments:
12. The method of claim 11, wherein: 
determining the data for the user account further comprises determining other historical use data 
selecting the graphical user interface component  is further based on the other historical use data.
Claim 13
The antecedent basis for “a set of graphical user interface components” at the end of claim 13 is unclear, because grandparent claim 11 already introduces a set of graphical user interface components, while parent claim 12 apparently introduces yet another set of graphical user interface components. Therefore, it is ambiguous whether claim 13 is referring back to one of the sets from claims 11 and/or 12, or to a new set. 
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively 
Claims 1–3, 5–10, 17, 18, 20, and 21 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2004/0215816 A1 (“Hayes”).
Claim 1
Hayes discloses:
A computer-implemented method comprising: 
“[A] methodology is provided to automatically alter or adjust the user’s interaction with home and business automation system software. This alteration may be triggered by detecting the user's proximity within the environment and adjusting the software according to pre-prescribed rules created by the user.” Hayes ¶ 103.
detecting sensors that are installed at a physical location 
“As the user moves around the environment they carry with them a smart device capable of communicating with other devices, for example over an RF based wireless protocol. In this implementation, other devices, also capable of RF based wireless protocols are strategically positioned around the environment and proximity to these devices may be determined real time by determining connectivity to these devices along with signal strength.” Hayes ¶ 110.
associated with a user account; 
Each of the aforementioned sensors are “registered” together as part of a complete system of associated sensors, rooms, and remote-control interfaces thereof. See Hayes ¶¶ 43, 51, and 60
determining data for the user account associated with a user device comprising receiving sensor data i) captured by a first sensor from the sensors 
 “This proximity may be determined by either the smart device being carried by the user or the stationary device.” Hayes ¶ 110 (emphasis added).

The proximity, which, again may be measured by the stationary device in at least one embodiment of Hayes’s disclosure, “may be detected utilizing signal strength from standard wireless technologies such as Bluetooth and 802.11.” Hayes ¶ 110.
in response to receiving the sensor data captured by the first sensor, selecting, based on the sensors that are installed at the physical location including the first sensor, a graphical user interface component to show in a user interface on a display of the user device from a set of graphical user interface components; 
“Once the device has determined a change in proximity of a given user, it then posts an event to the system to process the location based rules as describe[d] above,” Hayes ¶ 110, where the “rules as described above” are set forth in paragraphs 105–109, and include (1) changing the whole screen of the user interface, e.g., to a new screen tailored to the new room; (2) adding new buttons to the existing screen; and (3) removing buttons from the screen that are no longer relevant to the current location. Hayes ¶¶ 105–109.
and providing the graphical user interface component to show in the user interface on the display of the user device.
“As the system detects the user’s movement from one location to another, a set of rules based on location are processed and actions are executed, affecting the user's environment.” Hayes ¶ 104. Again, this includes actually providing the new user interface components and displaying them in accordance with the rules. See Hayes ¶¶ 106–108.
Claim 2 
Hayes discloses the method of claim 1, wherein: 

“Once the moveable device has attempted to connect, and when connected, has obtained a signal strength from each of the stationary devices, it utilizes this signal strength to determine which stationary device is closest.” Hayes ¶ 112.
and selecting the graphical user interface component comprises selecting, based on the sensors that are installed at the physical location and in response to determining that the user device is at the physical location, the graphical user interface component to show on the display of the user device 
“Additional buttons appear on the User Interface screen allowing additional actions. Example, the user enters the garage and new buttons appear on the PDA screen to arm or disarm the security system.” Hayes ¶ 107.
from a set of graphical user interface components. 
The additional buttons are part of a complete set of buttons. For example, while the user is shown buttons relevant to the garage while located in the garage, the user is not shown other irrelevant buttons from the set of buttons, such as controls for devices in the family room of the home. Hayes ¶ 108; see also Hayes 46 (describing a “library 402” from which the buttons are selected).
Claim 3 
Hayes discloses the method of claim 1, wherein: 
determining the data for the user account associated with the user device comprises determining, using the particular data, that the user device is physically located near the physical location at which the sensors are installed; 
“Once the moveable device has attempted to connect, and when connected, has obtained a signal strength from each of the stationary devices, it utilizes this signal strength to determine which stationary device is closest.” Hayes ¶ 112. The closest 
and selecting the graphical user interface component comprises selecting, based on the sensors that are installed at the physical location and the particular data, the graphical user interface component to show on the display of the user device from a set of graphical user interface components in response to determining that the user device is physically located near the physical location. 
“Additional buttons appear on the User Interface screen allowing additional actions. Example, the user enters the garage and new buttons appear on the PDA screen to arm or disarm the security system.” Hayes ¶ 107. The additional buttons are part of a complete set of buttons. For example, while the user is shown buttons relevant to the garage while located in the garage, the user is not shown other irrelevant buttons from the set of buttons, such as controls for devices in the family room of the home. Hayes ¶ 108; see also Hayes 46 (describing a “library 402” from which the buttons are selected).
Claim 5
Hayes discloses the method of claim 3, comprising: 
determining a particular sensor from the sensors that is physically closest to the user device; 
“Once the moveable device has attempted to connect, and when connected, has obtained a signal strength from each of the stationary devices, it utilizes this signal strength to determine which stationary device is closest.” Hayes ¶ 112.
and selecting the graphical user interface component comprises selecting, based on the particular sensor that is physically closest to the user device and the data for the user account, the graphical user interface component to show on the display of the user device from a set of 
“Additional buttons appear on the User Interface screen allowing additional actions. Example, the user enters the garage and new buttons appear on the PDA screen to arm or disarm the security system.” Hayes ¶ 107. The additional buttons are part of a complete set of buttons. For example, while the user is shown buttons relevant to the garage while located in the garage, the user is not shown other irrelevant buttons from the set of buttons, such as controls for devices in the family room of the home. Hayes ¶ 108; see also Hayes 46 (describing a “library 402” from which the buttons are selected).
Claim 6
Hayes discloses the method of claim 3, wherein: 
receiving the sensor data comprises receiving near field communication data that includes the particular data that indicates that the first sensor created a near field communication connection with the user device; and
According to this disclosure, the “types of short-range wireless communication protocols” supported by the invention include “Bluetooth, Bluetooth LE, Z-wave, Zigbee, etc.” (Spec. ¶ 105). Likewise, Hayes discloses that the user’s proximity, which, again may be measured by the stationary device in at least one embodiment of Hayes’s disclosure, “may be detected utilizing signal strength from standard wireless technologies such as Bluetooth.” Hayes ¶ 110. 
determining that the user device is physically located near the physical location at which the sensors are installed comprises determining, using the near field communication data, that the user device is physically located near the physical location at which the sensors are installed. 
“Once the moveable device has attempted to connect, and when connected, has obtained a signal strength from each of the stationary devices, it utilizes this signal strength to determine which stationary device is closest.” Hayes ¶ 112.
Claim 7
Hayes discloses the method of claim 6, 
wherein receiving the near field communication data comprises receiving the near field communication data that includes the particular data that indicates that the first sensor created a wireless connection with the user device. 
“Once the moveable device has attempted to connect, and when connected, has obtained a signal strength from each of the stationary devices, it utilizes this signal strength to determine which stationary device is closest.” Hayes ¶ 112.
Claim 8
Hayes discloses the method of claim 1, 
wherein the physical location comprises at least a portion of a property. 
“As a user moves around their home or business environment, the devices they wish to control will change according to their specific proximity to said devices.” Hayes ¶ 104.
Claim 9
Hayes discloses the method of claim 8, 
wherein the at least the portion of the property comprises a room on the property. 
In one example, “the user enters the Kitchen and the PDA screen changes to a new screen with controls for the Kitchen TV and lights.” Hayes ¶ 106.
Claim 10
Hayes discloses the method of claim 8, 
wherein the at least the portion of the property comprises a building on the property. 
In one example, “the user enters the garage and new buttons appear on the PDA screen to arm or disarm the security system.” Hayes ¶ 107.
Claim 17
Hayes discloses the method of claim 1, comprising: 
detecting second sensors a) that are installed at the physical location associated with the user account, and b) are different sensors from the sensors; 
“As the user moves around the environment they carry with them a smart device capable of communicating with other devices, for example over an RF based wireless protocol. In this implementation, other devices, also capable of RF based wireless protocols are strategically positioned around the environment and proximity to these devices may be determined real time by determining connectivity to these devices along with signal strength.” Hayes ¶ 110.
selecting, from the set of graphical user interface components and based on the second sensors that are installed at the physical location and the data for the user account associated with the user device, a second graphical user interface component to show in the user interface on the display of the user device, the second graphical user interface component being a different user interface component from the graphical user interface component; 
“Once the device has determined a change in proximity of a given user, it then posts an event to the system to process the location based rules as describe[d] above,” Hayes ¶ 110, where the “rules as described above” are set forth in paragraphs 105–109, and include (1) changing the whole screen of the user interface, e.g., to a new screen tailored to the new room; (2) adding new buttons to the existing screen; and (3) removing buttons from the screen that are no longer relevant to the current location. Hayes ¶¶ 105–109.
and providing the second graphical user interface component to show in the user interface on the display of the user device. 
“As the system detects the user’s movement from one location to another, a set of rules based on location are processed and actions are executed, affecting the user's See Hayes ¶¶ 106–108.
Claim 18
Hayes discloses the method of claim 17, comprising: 
detecting third sensors a) that are installed at another physical location associated with the user account which other location is different than the physical location near which the user device is located, and b) are different sensors from the sensors and the second sensors; 
As a reminder, the broadest reasonable interpretation of “physical location” includes “a room in a home,” (Spec. ¶ 4), and therefore, in the context of the present specification, “another physical location” may simply refer to yet another room in the home. For that reason, Hayes discloses detecting third, different sensors at a third “physical location” for the same reason Hayes discloses the same for the second set of sensors in the rejection of claim 17. “As the user moves around the environment they carry with them a smart device capable of communicating with other devices, for example over an RF based wireless protocol. In this implementation, other devices, also capable of RF based wireless protocols are strategically positioned around the environment and proximity to these devices may be determined real time by determining connectivity to these devices along with signal strength.” Hayes ¶ 110.
For example, a user’s device that starts in the Family room would subsequently detect (for the rejection of claim 17) that it left the Family room and moved onto the Kitchen, and then, for claim 18, we see that the system is further configured to detect when the user enters a third room (the garage). Hayes ¶¶ 105–109.
selecting, from the set of graphical user interface components and based on the third sensors that are installed at the physical location and the data for the user account associated with the user device that is physically located near the physical location that is different than the other 
“Once the device has determined a change in proximity of a given user, it then posts an event to the system to process the location based rules as describe[d] above,” Hayes ¶ 110, where the “rules as described above” are set forth in paragraphs 105–109, and include (1) changing the whole screen of the user interface, e.g., to a new screen tailored to the new room; (2) adding new buttons to the existing screen; and (3) removing buttons from the screen that are no longer relevant to the current location. Hayes ¶¶ 105–109.
wherein the second graphical user interface component comprises a default graphical user interface component for the user account; 
For at least some of the rooms, rather than assigning a custom set of buttons, “[t]he user may select from a plurality of template remote control templates that include buttons corresponding to the capabilities of the device.” Hayes ¶ 45. This template may then provide one of the screens that are mentioned above.
and providing the second graphical user interface component to show in the user interface on the display of the user device. 
“As the system detects the user’s movement from one location to another, a set of rules based on location are processed and actions are executed, affecting the user's environment.” Hayes ¶ 104. Again, this includes actually providing the new user interface components and displaying them in accordance with the rules. See Hayes ¶¶ 106–108.
Claims 20 and 21
Claims 20 and 21 are directed to a computer system that performs the same method as claim 1, and a computer-readable medium that stores software comprising the same method as claim 1. Therefore, claims 20 and 21 are each rejected according to the same findings and rationale as provided above for claim 1.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	HAYES AND BANK TEACH CLAIMS 11–13.
Claims 11–13 are rejected under 35 U.S.C. § 103 as being unpatentable over Hayes as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0313140 A1 (“Bank”).
Claim 11
Hayes teaches the method of claim 1, wherein
selecting the graphical user interface component comprises selecting, based on data for the sensors that are installed at the physical location
“Once the device has determined a change in proximity of a given user, it then posts an event to the system to process the location based rules as describe[d] above,” Hayes ¶ 110, where the “rules as described above” are set forth in paragraphs 105–109, and include (1) changing the whole screen of the user interface, e.g., to a new screen tailored to the new room; (2) adding new buttons to the existing screen; and (3) removing buttons from the screen that are no longer relevant to the current location. Hayes ¶¶ 105–109.
Hayes does not appear to explicitly disclose “determining historical use data that indicates input received by the user interface for the user account” and then subsequently accounting for that historical use data when selecting the graphical user interface component.
Bank, however, teaches a method (FIG. 4) comprising determining data for a user account associated with a user device (step S3) and selecting a graphical user interface component (step S4), wherein: 
determining the data for the user account associated with the user device comprises determining historical use data that indicates input received by the user interface for the user account; 
“At S1, a user defines a group of members,” Bank ¶ 28, and the group includes the user 30 himself as a member. See Bank ¶¶ 15, 19, and 22. “At S3, behaviors of the group members are tracked and collected.” Bank ¶ 28. “Behaviors 34 may include any type of interaction with a configurable interface 28.” Bank ¶ 23.
and selecting the graphical user interface component comprises selecting, based on . . . the historical use data that indicates the input received by the user interface for the user account, the graphical user interface component to show on the display of the user device from a set of graphical user interface components.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Hayes’s user interface by determining historical use data that indicates input received by the user interface for the user account and then subsequently accounting for that historical use data when selecting the graphical user interface component, as taught by Bank. One would have been motivated to combine Bank with Hayes because “taking the time to customize each portal or configurable interface,” e.g., Hayes’s customizable interface, “may become overly burdensome,” Bank ¶ 4, and therefore, Bank’s solution reduces this burden by considering how other users historically customized their respective interfaces when presenting a new interface to a new user. See Bank ¶ 29.
Claim 12
Hayes, as combined with Bank, teaches the method of claim 11, wherein: 
selecting the graphical user interface component comprises selecting, based on data for the sensors that are installed at the physical location 
“Once the device has determined a change in proximity of a given user, it then posts an event to the system to process the location based rules as describe[d] above,” Hayes ¶ 110, where the “rules as described above” are set forth in paragraphs 105–109, and include (1) changing the whole screen of the user interface, e.g., to a new screen tailored to the new room; (2) adding new buttons to the existing screen; and (3) removing buttons from the screen that are no longer relevant to the current location. Hayes ¶¶ 105–109.

Bank, however, teaches a method (FIG. 4) comprising determining data for a user account associated with a user device (step S3) and selecting a graphical user interface component (step S4), wherein: 
determining the historical use data comprises determining the historical use data that comprises data for two or more other user accounts different from the user account associated with the user device; 
“At S3, behaviors of the group members are tracked and collected.” Bank ¶ 28. As shown in FIG. 3, this “group” (e.g., groups 52) may comprise two or more users as members. See Bank FIG. 3 and ¶¶ 19–22.
and selecting the graphical user interface component comprises selecting, based on . . . the historical use data a) that indicates the input received by the user interface for the user account and b) comprises data for two or more other user accounts different from the user account associated with the user device, the graphical user interface component to show on the display of the user device 
Limitations a) and b) merely repeat what was already recited earlier in this claim and in parent claim 11, and therefore, the corresponding findings from Bank are the same. For limitation a), Bank teaches that the group for which behaviors are tracked includes the user 30 himself as a member. See Bank ¶¶ 15, 19, and 22. And for limitation b), Bank further teaches that any of the groups to which user 30 belongs may further comprise two or more users as members. See Bank FIG. 3 and ¶¶ 19–22.
As for the rest of this limitation (i.e., the “selecting the graphical user interface component” aspect), Bank teaches that, “[a]t S4, visual objects for a configurable interface are prioritized based on the behaviors and weights,” and then at S5 “the configurable interface is configured automatically for the user.” Bank ¶ 28.

The configurable interface selects components a set of “visual objects 38.” See Bank FIG. 1 and ¶ 16.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Hayes’s user interface by determining historical use data that indicates input received by the user interface for the user account and then subsequently accounting for that historical use data when selecting the graphical user interface component, as taught by Bank. One would have been motivated to combine Bank with Hayes because “taking the time to customize each portal or configurable interface,” e.g., Hayes’s customizable interface, “may become overly burdensome,” Bank ¶ 4, and therefore, Bank’s solution reduces this burden by considering how other users historically customized their respective interfaces when presenting a new interface to a new user. See Bank ¶ 29.
Claim 13
Hayes, as combined with Bank, teaches the method of claim 12, wherein: 
the user account for the user device is associated with a user interface type from a group of multiple, different user interface types each of which is associated with a subset of user accounts from the two or more other user accounts; 
“As described herein, the user is associated with one or more groups.” Bank ¶ 15. “For instance, an employee may define a group that includes other employees having similar job responsibilities, or other employees that are on the same team; in a social setting, a user 30 may define a group having similar profiles; etc.” Bank ¶ 19; see also Bank FIG. 3.
the historical use data comprises data for the user accounts in the two or more other user accounts that are associated with the user interface type; 
Each group’s members’ behaviors “are analyzed and weighted to determine prioritization of the visual objects.” Bank ¶ 15. “For instance, behavior analysis 
and selecting the graphical user interface component comprises selecting, based on data for the sensors that are installed at the physical location and the historical use data for the user accounts that are associated with the user interface type, the graphical user interface component to show on the display of the user device from a set of graphical user interface components.
“At S4, visual objects for a configurable interface are prioritized based on the behaviors and weights. At S5, the configurable interface is configured automatically for the user.” Bank ¶ 28. The configurable interface selects components a set of “visual objects 38.” See Bank FIG. 1 and ¶ 16.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Hayes’s user interface by determining historical use data that indicates input received by the user interface for the user account and then subsequently accounting for that historical use data when selecting the graphical user interface component, as taught by Bank. One would have been motivated to combine Bank with Hayes because “taking the time to customize each portal or configurable interface,” e.g., Hayes’s customizable interface, “may become overly burdensome,” Bank ¶ 4, and therefore, Bank’s solution reduces this burden by considering how other users historically customized their respective interfaces when presenting a new interface to a new user. See Bank ¶ 29.
II.	HAYES AND VIDA TEACH CLAIMS 11 AND 14.
Claims 11 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Hayes as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0229533 A1 (“Vida”).
Claim 11
Hayes teaches the method of claim 1, but does not explicitly disclose “determining historical use data that indicates input received by the user interface for the user account.”
Vida, however, teaches what Hayes fails to explicitly disclose, along with several other overlapping limitations. To provide context for those reviewing this Office Action, this rejection will also demonstrate why Vida also teaches some of the elements that claim 11 inherits from its parent claim 1, as follows. Limitations that claim 11 adds to claim 1 are shown below with underlined text. 
Vida teaches:
A computer-implemented method comprising: 
“Now referring to FIG. 11 there is depicted an exemplary process flow 1100 for user and context determination of macro- and micro-context factors according to an embodiment of the invention for a portable electronic device (PED).” Vida ¶ 127.
detecting sensors that are installed at a physical location 
In steps 1130–1135, “the UI proceeds to determine network associations for the PED and then local electronic device associations.” Vida ¶ 128. For example, as shown in FIG. 10, these network associations and local electronic device associations respectively correspond to Wi-Fi node 1020 and “first to third televisions 1005, 1015, and 1025 respectively within a bedroom, living room and basement playroom; gaming console 1030 in the basement, laptop within basement office, and laptop 1035 within another bedroom,” all of which are installed at residential environment 1000A. Vida ¶ 123. “Associations” refers to the respective Wi-Fi transmitters in each of the respective devices detecting the user’s portable electronic device (“PED”) being within range. See Vida ¶¶ 124–125.
associated with a user account; 
The network associations and local electronic device associations “are all used in conjunction with primary and secondary user data.” Vida ¶ 128; see also Vida ¶¶ 102–103 (explaining that each of the contextual dashboards belonging to each 
determining data for the user account associated with a user device comprising receiving sensor data 
The network associations and local electronic device associations are used “in step 1140 to determine the contextual dashboard to be employed.” Vida ¶ 128.
that includes particular data that identifies the user device as being physically located near the physical location of the first sensor;
The network associations and local electronic device associations are used “in step 1140 to determine the contextual dashboard to be employed.” Vida ¶ 128. “For example if the tablet 1045 associates with first television 1005 then the user will be close to the bedroom whereas if it associates to third television 1025 and gaming console 1030 then it is close to the basement playroom.” Vida ¶ 124.
wherein: determining the data for the user account associated with the user device comprises determining historical use data that indicates input received by the user interface for the user account;
Each contextual dashboard’s respective data is “established in dependence upon macro-context . . . and micro-context information.” Vida ¶¶ 110–112. Notably, “the UI may be monitoring macro- and micro-context information and may derive based upon a pattern of behavior that the user may benefit from the addition of a new screen,” e.g., by noticing which applications the user accesses while connected to a particular WiFi network, assign a new contextual dashboard to that particular WiFi network’s macro- or micro-context, “and then store their current application settings as part of that new contextual dashboard.” Vida ¶ 120.
in response to receiving the sensor data captured by the first sensor, selecting, based on the sensors that are installed at the physical location including the first sensor, a graphical user interface component to show in a user interface on a display of the user device from a set of comprising selecting, based on data for the sensors that are installed at the physical location and the historical use data that indicates the input received by the user interface for the user account, the graphical user interface component to show on the display of the user device from a set of graphical user interface components.
The selected contextual dashboard “is then loaded in step 1141 wherein the UI proceeds to load the user preferences associated with the selected dashboard of the plurality of available dashboards.” Vida ¶ 128.
and providing the graphical user interface component to show in the user interface on the display of the user device.
“Next in step 1143 the UI adjusts the features of the applications and the applications based upon the user preferences.” Vida ¶ 128.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Hayes’s known method of customizing a user interface based on a user’s location in the same way that Vida’s technique of taking into account historical use data improved Vida’s similar method of customizing a user interface based on a user’s location.
The rationale to support this conclusion of obviousness “is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations.” MPEP § 2143(I.)(C.) (citing KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 417 (2007)). In other words, assuming the relevant findings of fact are present, it is obvious to use a known technique to improve similar devices, methods, or products in the same way. The relevant findings of fact that support this conclusion, and the specific evidence to support them, are as follows:
(1) The prior art (Hayes) contained a “base” method upon which the invention of claim 11 be seen as an “improvement.” The evidence in support of the finding that Hayes contained a base method is set forth in the quotations and citations of the Hayes reference set forth in the rejection of claim 1. The evidence to support the 
(2) The prior art (Vida) contained a “comparable” method that is not the same as the base device, but which was improved in the same way as the claimed invention. 
The evidence supporting the finding that Vida’s method was comparable are the citations and quotations mapping each of the above-quoted elements of the claimed invention to corresponding passages in Vida’s disclosure. And the evidence supporting the finding that Vida’s comparable method was improved in the same way as the claimed invention was also cited in the above rejection, i.e., paragraph 120 of the Vida reference teaches deriving a user interface based upon a pattern of behavior that the user may benefit from the addition of a new screen” by noticing which applications the user accesses while connected to a particular WiFi network, assigning a new contextual dashboard to that particular WiFi network’s macro- or micro-context, “and then stor[ing] their current application settings as part of that new contextual dashboard.” Vida ¶ 120.
(3) One of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” method, and the results would have been predictable to one of ordinary skill in the art. The evidence for one of ordinary skill being able to apply the known improvement is that Vida explicitly tells the skilled artisan how to apply the technique, and even gives a real-world example as applied to real-world calendar software and Wi-Fi association data. See Vida ¶ 120. And the evidence of the results being predictable is that Vida explicitly discloses the consequences of applying the technique. See Vida ¶ 120 (after recognizing the pattern of behavior, “the UI may prompt the user as to whether they wish to assign a new contextual dashboard, select the contextual dashboard definition (e.g. work, main office etc.) and then store their current application settings as part of that new contextual dashboard”).
Therefore, in view of the above findings and rationale, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the 
Claim 14
Hayes teaches the method of claim 1, wherein:
determining the data for the user account associated with the user device comprises determining, using the data for the user account, 
“As a user moves around their home or business environment, the devices they wish to control will change according to their specific proximity to said devices.” Hayes ¶ 104. Specifically, “as the system detects the user’s movement from one location to another, a set of rules based on location are processed and actions are executed, affecting the user's environment.” Hayes ¶ 104.
and selecting the graphical user interface component comprises selecting, based on data for the sensors that are installed at the physical location and the 
“Once the device has determined a change in proximity of a given user, it then posts an event to the system to process the location based rules as describe[d] above,” Hayes ¶ 110, where the “rules as described above” are set forth in paragraphs 105–109, and include (1) changing the whole screen of the user interface, e.g., to a new screen tailored to the new room; (2) adding new buttons to the existing screen; and (3) removing buttons from the screen that are no longer relevant to the current location. Hayes ¶¶ 105–109.
Hayes does not appear to explicitly disclose determining or using “demographic data” of people in the user’s home.

determining, using the data for the user account, demographic data for people who live in a house with a user of the user device; 
“[A] tablet for a family of four, two adults and two children, may have the following 12 contextual dashboards: Home=7, a macro-context associated with each member of the family plus a micro-contexts associated for each adult working at home, plus 1 micro-context for the adults removing parental controls for their bedroom; School=2, a macro-context associated with each child; Work=2, a macro-context associated with each adult; and Travel=1, a macro-context associated with all family members.” Vida ¶¶ 150–154.
and selecting the graphical user interface component comprises selecting, based on data for the sensors that are installed at the physical location and the demographic data for the people who live in the house with the user of the user device, the graphical user interface component to show on the display of the user device from a set of graphical user interface components. 
“Third and fourth users 1430 and 1450 respectively, for example a daughter and son, have ninth and tenth UI dashboards 1480 and 1490 respectively which each relate for example to home user customized dashboards such as described above in respect of FIGS. 1 through 11 but without contextual variations. This ability having been restricted by the parents although optionally in other situations each of third and fourth users 1430 and 1450 respectively may have different levels of access to contextual dashboard customization.” Vida ¶ 155. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Hayes’s known method of customizing a user interface based on a user’s location in the same way that Vida’s technique of taking “demographic data” into account improved Vida’s similar method of customizing a user interface based on a user’s location.
The rationale to support this conclusion of obviousness “is that a method of enhancing a particular class of devices (methods, or products) has been made part of KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 417 (2007)). The relevant findings of fact that support this conclusion, and the specific evidence to support them, are as follows:
(1) The prior art (Hayes) contained a “base” method upon which the invention of claim 11 be seen as an “improvement.” The evidence in support of the finding that Hayes contained a base method is set forth in the quotations and citations of the Hayes reference set forth in the rejection of claim 1. The evidence to support the finding that the invention of claim 11 can be seen as an improvement is Hayes’s lack of a disclosure for tracking or taking into account “demographic data” when generating its user interfaces.
(2) The prior art (Vida) contained a “comparable” method that is not the same as the base device, but which was improved in the same way as the claimed invention. 
The evidence supporting the finding that Vida’s method was comparable are the citations and quotations mapping each of the above-quoted elements of the claimed invention to corresponding passages in Vida’s disclosure. And the evidence supporting the finding that Vida’s comparable method was improved in the same way as the claimed invention was also cited in the above rejection, i.e., paragraph 151 showing that it is possible to have some dashboards with or without parental controls depending on the users’ demographics.
(3) One of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” method, and the results would have been predictable to one of ordinary skill in the art. The evidence for one of ordinary skill being able to apply the known improvement is that Vida explicitly tells the skilled artisan how to apply the technique, and shows them the result of applying said technique. See Vida ¶ 155.
Therefore, in view of the above findings and rationale, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Hayes’s known method of customizing a user interface based on a user’s location in the same way that Vida’s technique of taking into 
III.	HAYES AND KILMER TEACH CLAIMS 15 AND 16.
Claims 15 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Hayes as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0089092 A1 (“Kilmer”).
Claim 15
Hayes teaches the method of claim 1, comprising: 
determining, for a sensor from the detected sensors, user interface configuration parameters a) defined by a third party, and b) that indicate 
Prior to runtime, a user pre-defines each user interface for remotely controlling the devices of a given room, optionally using pre-provided templates. See Hayes ¶¶ 45–47.
wherein selecting the graphical user interface component comprises selecting the graphical user interface component to show on the display of the user device from a set of graphical user interface components using data for the sensors that are installed at the physical location, the data for the user account, and the user interface configuration parameters that indicate 
“Once the device has determined a change in proximity of a given user, it then posts an event to the system to process the location based rules as describe[d] above,” Hayes ¶ 110, where the “rules as described above” are set forth in paragraphs 105–109, and include (1) changing the whole screen of the user interface, e.g., to a new screen tailored to the new room; (2) adding new buttons to the existing screen; and (3) 
Hayes does not appear to explicitly disclose indicating “a weight for” the graphical user interface component. In other words, Hayes merely causes the component to be displayed rather than conditionally displayed on a weighted ranking.
Kilmer, however, teaches a method of determining:
user interface configuration parameters a) defined by a third party, and b) that indicate a weight for at least one graphical user interface component from the set of graphical user interface components, 
As shown in FIG. 2, at step 204, “server 108 [] periodically transmits a message 204 to the client device 104 that includes the collection of deals 110.” Kilmer ¶ 49. “In some cases, deals may be sponsored by certain merchants so that they are weighted more heavily than unsponsored deals.” Kilmer ¶ 45.
wherein selecting the graphical user interface component comprises selecting the graphical user interface component to show on the display of the user device from a set of graphical user interface components using data for the sensors that are installed at the physical location, the data for the user account, and the user interface configuration parameters that indicate the weight for at least one graphical user interface component from the set of graphical user interface components.
“Then, the deals are ranked according to their respective scores, and the highest scoring deals are selected.” Kilmer ¶ 45. “The client device 104 then filters and displays the deals in step 206 as discussed above.” Kilmer ¶ 50.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to allow the third parties in Hayes’s system to sponsor user interface components, such that a weight for the sponsored components is applied when selecting the components that will be assembled in a contextual dashboard, as taught by Kilmer. One would have been motivated to combine Kilmer with Hayes because it is “advantageous to create and maintain user 
Claim 16
Hayes, as combined with Kilmer, teaches the method of claim 15, 
wherein the third party comprises one of a manufacturer the sensor, an installer of the sensor, and a home security provider that offers services based on data from the sensor.
“In some cases, deals may be sponsored by certain merchants so that they are weighted more heavily than unsponsored deals.” Kilmer ¶ 45.

IV.	HAYES AND SMUS TEACH CLAIM 22.
Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over Hayes as applied to claim 1 above, and further in view of U.S. Patent No. 8,928,587 (“Smus”).
Claim 22
Hayes teaches the method of claim 1, including receiving sensor data that identifies the user device as being physically located near the physical location of the sensor (as explained in the rejection of claim 1), but does not explicitly disclose “sensor data i) captured by a motion sensor from the sensors ii) that includes motion data.” 
Smus, however, teaches a method (FIG. 3) comprising receiving sensor data (block 310), 
wherein receiving the sensor data comprises receiving the sensor data i) captured by a motion sensor from the sensors ii) that includes motion data that identifies the user device as being physically located near the physical location of the motion sensor. 

Claim 22
Smus
motion sensor
first device
motion data
gesture captured by first device’s camera
user device 
second device
physical location of the motion sensor
any location visible from first device’s camera

Thus, block 330 of the Smus reference teaches that the motion data obtained by the first device identifies the second device as being physically located near the physical location of the first device, because the first device independently captures the same (or substantially correlated) motion data produced and confirmed by the second device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Hayes’s mechanism for detecting the presence of a user moving physical locations pursuant to Smus’s technique of correlating the motion data of a first device (the sensor) with a second device (the user device). 
The rationale supporting this conclusion is that it is prima facie obvious to apply a known technique to a known device, method, or product ready for improvement to yield predictable results. MPEP § 2143(I.)(D.). Pursuant to the official policy at MPEP § 2143(I.)(D.) for making such a conclusion according to this 
(1) Hayes contained a “base” method upon which the claimed invention can be seen as an “improvement.” 
The evidence of Hayes containing a base method is provided via citations to Hayes in the rejection of claim 1, and reincorporated here by reference in support of this finding. 
The use of a motion sensor in particular (as opposed to a generic “sensor”) would have been seen as an “improvement” over the base method because enabling other kinds of sensors to detect the user’s presence (as opposed to limiting the sensors to Bluetooth or Wi-Fi ) makes the overall system more flexible and interoperable (since it would allow one to reuse existing sensors already available in the home, rather than necessitating the purchase of additional Bluetooth or Wi-Fi devices).
(2) Smus contained a known technique that is applicable to the base device, method, or product. 
The evidence of Smus containing the known technique was provided in the above claim mapping of claim 22 to its relevant teachings in the Smus reference. 
The evidence of Smus’s technique being applicable to Hayes’s base device (or method) is as follows. Hayes, as a base reference, teaches that the method is carried out with two devices: “a smart device capable of communicating with other devices, for example over an RF based wireless protocol,” and the “other devices, also capable of RF based wireless protocols.” Hayes ¶ 110. Meanwhile, Smus teaches that its technique is applicable to methods or systems comprising an analogous first device (one of the “other devices” in Hayes) and an analogous second device (the “smart device” in Hayes), both of which “can be networked and discover each other,” e.g., via Bluetooth or radio broadcast. Smus col. 3 ll. 35–43. In other words, Smus’s technique is applicable to Hayes’s base method because Hayes’s base method requires two computing devices that are capable of communication over an RF based wireless protocol, and Smus’s technique likewise requires two devices that are capable of communicating wirelessly with one another.

V.	HAYES AND HAO TEACH CLAIM 23.
Claim 23 is rejected under 35 U.S.C. § 103 as being unpatentable over Hayes as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2012/0130513 A1 (“Hao”).
Claim 23
Hayes teaches the method of claim 1, but does not appear to explicitly disclose “a system that is different than the user device” acting as an intermediary between the sensors and the user device in the manner claimed in claim 23.
Hao, however, teaches a method comprising (for reasons that will be explained below) detecting sensors, receiving their data, and providing a graphical user interface component to a user device, wherein: 
detecting the sensors comprises detecting, by a system that is different than the user device, the sensors; 
As shown in FIG. 13, “home devices 150 may generate and provide home device information 180 to one or more service providers 160.” Hao ¶ 150. As FIG. 13 makes plain, service provider 160 is a “system that is different than the user device,” where the claimed user device corresponds to any one of Hao’s user devices 110. Hao FIG. 13.
receiving the sensor data comprises receiving, by the system that is different than the user device, the sensor data; 

and providing the graphical user interface component comprises providing, by the system and to the user device, configuration instructions that identify the graphical user interface component and to cause the user device to show the graphical user interface component on the display
“Service provider(s) 160 may provide updated home device information 1360 to backend server 130 and backend server 130 may provide updated home device information 1360 to one or more user devices 110. Updated home device information 1360 may include home device information 180 and any updates provided to information 180 based on home device action 1350. User device(s) 110 may modify connected home dashboard 1310 based on updated home device information 1360, and may display the modified connected home dashboard 1310 to the user.” Hao ¶ 154.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Hayes’s system by providing a dedicated server—such as Hao’s service providers 160 or backend server 130—to act as a clearinghouse for sensor data and offload processing of that data from the user devices, rather than requiring the same exchange directly between the sensors and the user device, as taught by Hao. One would have been motivated to improve Hayes with Hao’s architecture because a server architecture is designed to have greater reliability and availability than a home network. Also, Hao’s system is explicitly designed to solve “interoperability problems of different hardware and software components (e.g., of home devices), limited service scalability, complexity of configuration, and excessive cost.” Hao ¶ 2.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571) 272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST. The Examiner may also be reached via e-mail at Justin.Blaufeld@uspto.gov and personal fax at (571) 273-4372.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. WARNING: The Examiner does not have access to this fax number; faxes sent to this number may simply be added to the file wrapper, and only after a significant processing delay. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center 


Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176